                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )
                                                 )         No. 4:14MC364 CDP
REV. CALVIN WARREN                               )

                                MEMORANDUM AND ORDER

         This matter is before me on Calvin Warren’s motion for leave to file a civil action (ECF

No. 47). Warren has been enjoined from filing new cases without first obtaining leave of court to

do so. Leave of court will only be granted if Warren presents non-frivolous allegations in a

proposed civil complaint.

         The allegations in Warren’s proposed complaint are factually frivolous. Warren names as

defendants the federal government, “The Spirit of Anti-Christ,” “The Ministers of Satan,” and

others. He alleges that the defendants are conspiring to murder him and tamper with his food

stamps because of his religious beliefs. Under these circumstances, leave of court will be denied.

         Accordingly,

         IT IS HEREBY ORDERED that Calvin Warren’s motion for leave to file a civil action

(ECF No. 47) is DENIED.

         IT IS HEREBY CERTIFIED that an appeal would not be taken in good faith.

         Dated this 8th day of January, 2020.




                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE
